Carroll, J.
In this proceeding under the workmen’s compensation statute Dr. Spellman, a member of the staff of the hospital to which the employee was taken following his injury, seeks to recover compensation for his services as a physician in the treatment of the employee at the hospital. The employee was paid the compensation due him under the statute and the insurer paid the hospital bill amounting to $63.
The Industrial Accident Board found that the injured employee consulted a doctor,, who bandaged his hand; that he then went to St. Elizabeth’s Hospital where a nurse asked him if he had a doctor, and he said he knew no doctor at the hospital; that the nurse “suggested the name of Dr. Spell-man and he said that Dr. Spellman would be all right.” The board further found that the employee did not choose a physician as the statute contemplated, that the insurer fulfilled the obligation placed upon it by the statute and furnished adequate and reasonable hospital services to the employee, and denied the claim of the physician for services in the care of the employee. In the Superior Court a decree was entered for Dr. Spellman in the sum of $45. The insurer appealed.
G. L. c. 152, § 30, so far as material, provides that during the first two weeks after the injury the insurer is to furnish *493adequate and reasonable medical and hospital services; that the employee may select his own physician or in case of an emergency a physician other than the one provided may.be called to treat the patient at the expense of the insurer, subject to the approval of the department. As we construe the findings of the board, the insurer complied with the statute and did all that was required of it — it furnished the employee with adequate and reasonable medical and hospital services. Physicians as well as nurses are generally expected to be in attendance at a public hospital. A patient who has been taken to such an institution if he has no physician of his own to treat him naturally expects that he will receive treatment from some one on the staff. When an injured employee under the compensation act goes to such a hospital and does not select a physician, the payment to the hospital of its charges includes the expenses of nurses and physicians, and the insurer is not required to pay the physician who is a member of the staff for his services.
The board found as a fact that the employee did not choose a physician. The finding was warranted. The employee was at the hospital for treatment. His response to the nurse’s suggestion concerning Dr. Spellman was not a selection of a physician under the statute. The employee was willing to accept such facilities as were offered, including nurses and physicians; he accepted the suggestion of the nurse, but he did not make such a selection as the statute contemplates when a patient selects a physician other than the one provided by the insurer.
There was no emergency which entitled the doctor to compensation under the statute. In case of an emergency a doctor called to treat a patient may recover compensation, but this is to be subject to the approval of the department and in the case at bar there was no such approval.

Decree reversed.


Decree to be entered for insurer.